Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner is in agreement with Applicant’s remarks, filed 22 December 2022, with respect to the present claims patentably distinguishing from the art of record (pages 6-9). The examiner notes that “forward” in the context of “a forwardly extending finger portion” in claim 1, line 5 is clearly defined in the specification as “the direction of the muzzle and the direction in which projectiles are fired” ¶[00016] which is congruent with what is illustrated in the drawings (Fig. 4 for example).  A final search has not revealed prior art that anticipates or makes obvious all limitations.  
US 10,989,489 B2 to Downey et al. is considered the most relevant known prior art to the claimed invention.  Downey discloses a firearm trigger mechanism (Fig. 7) comprising a housing 23-1, trigger member 24 having a forwardly extending finger portion 26, a hammer 25, disconnector 27, and safety selector 41. Downey is silent regarding a hook portion of the disconnector 27 engaging a tooth of the hammer to hold the hammer until the trigger is released as required of the last clause in claim 1 and as Applicant’ clearly discloses in at least Fig. 7. Instead, Downey discloses a hook portion (the lower portion) of the disconnector 27 engaging pivotable sear 26 during a firing cycle to selectively engage and release hammer 25 (see Downey, Fig. 8 and 5:5-20). The known prior art fails to make obvious modification of Downey to arrive at the claimed limitations.

    PNG
    media_image1.png
    528
    819
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSHUA T SEMICK/Examiner, Art Unit 3641